Detailed Office Action

	Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions. Acknowledgement is hereby made of receipt and entry of the communication filed 10 January, 2021. Claims 1, 2, and 4-10 are pending in the instant application. Claims 1, 2, 4, 5, and 8-10 are currently under examination. Claims 6 and 7 stand withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b), as being drawn to a nonelected invention.

	35 U.S.C. § 112, Second Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Upon further reconsideration of Applicants’ arguments, the previous rejection of claims 1, 2, 4, 5, 8 and 9 under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention, is hereby withdrawn. 

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best 

Written Description
Upon further reconsideration of Applicants’ arguments, the previous rejection of claims 1, 2, 4, 5, and 8-10 stand rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is hereby withdrawn.

Quayle Action
This application is in condition for allowance except for the following formal matters: this application contains claims 6 and 7 drawn to an invention nonelected with traverse. A complete reply to this response must include cancellation of the nonelected claims or other appropriate action (37 C.F.R. § 1.144). See M.P.E.P. § 821.01. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
10 April, 2021